 

Exhibit 10.21

 

NON-EMPLOYEE DIRECTOR COMPENSATION

 

 

Cash compensation for non-employee directors is as follows:

 

 

Position      

 

 

Annual Retainer*

 

All Members (Base)

  $ 25,000  

Additional Retainers

       

Board Chairman

  $ 15,000  

Audit Committee Chairman

  $ 15,000  

Compensation Committee Chairman

  $ 10,000  

Nominating Committee Chairman

  $ --  

Audit Committee Member (other than Chairman)

  $ 5,000  

Audit Committee Member (other than Chairman)

  $ 5,000  

Audit Committee Member (other than Chairman)

  $ --  

Strategic Review Committee Chair

  $ 10,000  

Strategic Review Committee (other than Chair)

  $ 5,000  

 

 

Equity compensation for non-employee directors is as follows:

 

Annual Grants. Each year, immediately following Cardica, Inc.’s Annual Meeting
of Stockholders, each non-employee director will be granted an option to
purchase 25,000 shares of the Company’s common stock. Each such option will vest
monthly over the ensuing year.

 

Initial Grants. Automatically upon becoming a director, any new non-employee
director shall be granted an option to purchase 36,100 shares of Cardica, Inc.’s
common stock, vesting monthly over three years.

 